Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey (US Pub 2005/0173308 A1) in view of Gaberson (USP 3,916,704).
Regarding claim 1, Kelsey discloses a fluidized inertia table for separating materials, comprising: a frame (see Fig. 12; element 10); a tray (element 14) for loading materials that is secured within the frame by a plurality of cylinders and springs (elements 42 and 44); cams operatively connected to the tray (element 52), and a motor 
Regarding claim 2, Kelsey discloses a horizontal fluid system (element 30) or a vertical fluid system.
Regarding claim 3, Kelsey in view of Gaberson does not explicitly disclose the motor rotates at between 6.7 to 10 hertz.  However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to set the motor at a desired rotational frequency because Applicant has not disclosed that a specific rotational frequency provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kelsey in view of Gaberson, and applicant’s invention, to perform equally well with either rotational frequency because both motors 
Regarding claim 4, Kelsey discloses the profile has a first part and a second part during a period, wherein the higher amplitude during the first part higher than the second part (see Fig. 7).
Regarding claim 5, Kelsey discloses the tray on the frame is further angled or tilted with respect to horizontal for improving the separation of materials (see Fig. 2).
Regarding claim 6, Kelsey discloses the angle of the tray is varied from 0 degrees to 30 degrees on the frame (see Fig. 2).
Regarding claim 7, Kelsey discloses the tray is balanced by the cylinders and the springs, and reduces a transmission of vibratory forces to surrounding environment (paragraph 0046).
Regarding claim 9, Kelsey discloses the horizontal fluid system is for spraying water, media or gas onto to the materials (element 30).
Regarding claim 10, Kelsey discloses the vertical fluid system is for spraying water, media or gas onto the materials (element 136).
Regarding claim 11, Kelsey discloses a computer for adjusting angle of the tray by adjusting the cylinders as the material is fed into the tray wherein the computer analyzes and scans of any material entering the fluidized inertia table (paragraph 0050).
Regarding claim 12, Kelsey discloses a mat or bristle material is placed on the tray for improved separation of the materials (element 28).
Regarding claim 13, Kelsey discloses a fluidized inertia bed to spread as well as liberate the materials (elements 34 and 36).
Regarding claim 14, Kelsey discloses the bed has multiple lanes and jets therein (elements 30 and paths for materials 34 and 36).  

Allowable Subject Matter
Claims 15-21 are allowed.
Claims 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses a method of separating providing materials on a bed capable of oscillation with a non-sinusoidal drive profile.  The closest prior art does not disclose or make obvious exposing the materials to the forces so to overcome a moment of inertia of the materials so to liberate and separate the materials by specific gravity or size and then collecting the heavier materials at a first end of the bed and collecting the lighter materials at a second end of the bed in conjunction with the other structures in claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653